Citation Nr: 0011845	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to January 
1994.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A September 1999 rating decision denied 
increased evaluations for the veteran's service-connected 
disabilities of the lower extremities, and the veteran was 
notified of this action and of his appellate rights in 
October 1999.  Since no subsequent correspondence addressing 
these issues has been received from the veteran or his 
representative, these issues are not currently before the 
Board.

The veteran indicated in a statement dated in November 1999 
that he desired to withdraw his request for a personal 
hearing before a traveling member of the Board.


FINDING OF FACT

The veteran's claim for service connection for nicotine 
dependence is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for nicotine dependence.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability on the basis that it is due to a disease 
or injury attributable to a veteran's in-service use of 
tobacco products.  However, it applies only to claims filed 
after June 9, 1998.  As the veteran in this case filed his 
claim in April 1998, the new law does not affect the 
disposition of this appeal.

In May 1997, the VA General Counsel issued an opinion holding 
that secondary service connection may be granted if the 
following three questions can be answered affirmatively: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disease 
for VA compensation purposes. 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The evidence of record, including medical evidence and 
statements of the veteran and relatives of the veteran, 
indicates that the veteran smoked in service and after 
service.  The veteran and his relatives have reported that 
the veteran started smoking in service.  Although the history 
is not entirely consistent, the veteran testified at a May 
1999 hearing at the RO that he has not smoked since 1997.  

The Board notes that the medical evidence indicates that 
cigarette smoking was a risk factor for the veteran's 
development of vascular disease.  The veteran has already 
been granted service connection for vascular disease of the 
lower extremities.  The record contains no medical evidence 
showing a diagnosis of nicotine dependence in service or 
thereafter.  In essence, the evidence supportive of the 
veteran's claim is limited to the lay statements of the 
veteran and his relatives, and the veteran in fact testified 
that he no longer smokes.  In any event, as lay persons, 
neither the veteran nor his relatives are competent to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the veteran's claim is not well grounded.  





ORDER

Service connection for nicotine dependence is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

